Title: [July 1778]
From: Adams, John
To: 



      1778 July 4.
      
      
       The Anniversary of the Declaration of American Independence. We had the Honour of the Company of all the American Gentlemen and Ladies, in and about Paris to dine, with Dr. Franklin and me, at Passi, together with a few of the French Gentlemen in the Neighbourhood, Mr. Chaumont, Mr. Brillon, Mr. Vaillard, Mr. Grand, Mr. Beaudoin, Mr. Gerard, the Abbys Challut and Arnold &c.
       I have omitted to keep any Journal for a long Time, in which I have seen a great many curious Things.
      
      
       
        
   
   On the inseparable Abbés Arnoux and Chalut, elderly but spritely enthusiasts for the American cause, who helped teach JA French and later became friendly with all the Adamses in France, see JA’s Autobiography under date of 16 April 1778; AA to Mary (Smith) Cranch, 5 Sept. 1784 (MWA; AA, Letters, ed. CFA, 1848Letters of Mrs. Adams, the Wife of John Adams. With an Introductory Memoir by Her Grandson, Charles Francis Adams, 4th edn., Boston, 1848., p. 189–190). JA and other Americans seldom succeeded in spelling the Abbés’ names correctly.


        
   
   The cost of this Fourth of July celebration, 600 livres and 7 sous, is entered in JA’s retained record of the expenses of the American Commissioners in France, 1777–1779 (Lb/JA/35, Adams Papers, Microfilms, Reel No. 123).


       
      
      

      6.
      
      
       Dined with the Abby’s Chaillut and Arnaud. The Farmer General, Mr. and Mrs. Izzard, Mr. Lee, Mrs. Gibbs and Mrs. Stevens, and Mr. and Mrs. Lloyd were there. After dinner the Abby invited Us to the French Comedy, where We saw the Malheureux imaginary and the Parti de Chasse d’Henri quatre.
      
      

      7. Mardi.
      
      
       Dined at St. Lu, with the Farmer general Challut. The Marshall Richelieu, and many Abbes, Counts, Marquisses &c.
      
       

      14.
      
      
       Dined at Chatou, with Mr. Bertine, Ministre D’Etat. Went to see the Park, where We rambled, untill We were weary.
      
      

      1778 July 25.
      
      
       It is an Amusement among some People, here, who understand a little English, to give Samples of English Sentences, hard to be pronounced.—“What think the chosen Judges? Thrust this Thistle through this Thumb. An Apple in each Hand and a third in my Mouth.”—&c.
      
      
       
        
   
   See further, on the difficulties of the French in pronouncing the name “Washington,” JA’s Autobiography under this date.


        
   
   At this point, 25 July 1778, the second part of JA’s Autobiography, entitled “Travels and Negotiations,” breaks off.


        
   
   The third part, entitled “Peace,” does not resume the narrative of his life until 29 Sept. 1779, the date of JA’s commissions from the Continental Congress to negotiate treaties of peace and commerce with Great Britain.


       
      
     